Exhibit 10.2
EXECUTION VERSION
STRICTLY CONFIDENTIAL

TERMINATION AND ASSET TRANSFER AGREEMENT
by and between
NOVARTIS PHARMA AG,
NOVARTIS INTERNATIONAL PHARMACEUTICAL LTD.
and
ARRAY BIOPHARMA INC.
Dated as of November 26, 2014







[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
Page
ARTICLE I DEFINITIONS
2


Section 1.1
Definitions
2


Section 1.2
Interpretation
10


Section 1.3
Currency
11


 
 
 
ARTICLE II TERMINATION
11


Section 2.1
Termination of the Existing License Agreement
11


Section 2.2
Release
11


 
 
 
ARTICLE III TRANSFER OF TRANSFERRED ASSETS
11


Section 3.1
Transfer
11


Section 3.2
Effective Date
11


Section 3.3
Transferred Assets
12


Section 3.4
Assumption of Certain Liabilities and Obligations
14


Section 3.5
Nonassignability of Assets; Shared Assets
14


Section 3.6
Delivery; Retained Rights
16


Section 3.7
Return of Materials
17


Section 3.8
Ancillary Agreements. On the Effective Date:
17


Section 3.9
Transfer Taxes and Fees
17


Section 3.10
Transition Committee
17


 
 
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PARTIES
18


Section 4.1
Representations and Warranties by Novartis and NIP
18


Section 4.2
Representations and Warranties by Novartis
19


Section 4.3
Representations and Warranties by Array
21


Section 4.4
Disclaimer of Representations and Warranties
22


Section 4.5
Survival
22


 
 
 
ARTICLE V CERTAIN COVENANTS AND AGREEMENTS OF NOVARTIS
22


Section 5.1
Conduct of Business
22


Section 5.2
Access to Key Employees
23


Section 5.3
Divestment of LGX818
23


Section 5.4
Payment
23


Section 5.5
Time is of the Essence
24


Section 5.6
[***] Agreement
24


 
 
 


i
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.



--------------------------------------------------------------------------------




ARTICLE VI CERTAIN COVENANTS AND AGREEMENTS OF ARRAY
24


Section 6.1
Novartis’s Names and Marks
24


Section 6.2
Records
24


Section 6.3
Bulk Transfer Laws
24


Section 6.4
Binimetinib Drug Product
24


Section 6.5
Supply Arrangements
25


 
 
 
ARTICLE VII OTHER COVENANTS AND AGREEMENTS
25


Section 7.1
Efforts to Consummate; Antitrust Matters
25


Section 7.2
Notice of Certain Events
26


Section 7.3
Press Releases; Publicity
27


Section 7.4
Confidential Information
27


Section 7.5
Pharmacovigilance
29


Section 7.6
Chinese NSCLC
29


Section 7.7
Certain Matters Relating to the FTC Decision and Order and EC Remedy
Decisions    
29


 
 
 
ARTICLE VIII TERMINATION, AMENDMENT AND WAIVER
30


Section 8.1
Termination
30


Section 8.2
Amendments and Waivers
31


 
 
 
ARTICLE IX INDEMNIFICATION
31


Section 9.1
Indemnification by Array
31


Section 9.2
Indemnification by Novartis
31


Section 9.3
Indemnification Procedure
32


Section 9.4
Special, Indirect and Other Losses
33


Section 9.5
No Exclusion
33


 
 
 
ARTICLE X GENERAL PROVISIONS
33


Section 10.1
Expenses
33


Section 10.2
Further Assurances and Actions
33


Section 10.3
Notices
33


Section 10.4
Headings
34


Section 10.5
Severability
34


Section 10.6
Counterparts
34


Section 10.7
Entire Agreement
34


Section 10.8
Governing Law
34


Section 10.9
Dispute Resolution
35


Section 10.10
Specific Performance
35


Section 10.11
Binding Effect; Assignment
36




ii
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




EXHIBIT A     –
LIST OF CLINICAL TRIALS
EXHIBIT B     –
FINAL FTC DECISION AND ORDER
EXHIBIT C –
FORM OF PRESS RELEASE

    
 
 
 







iii
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




THIS TERMINATION AND ASSET TRANSFER AGREEMENT, dated as of November 26, 2014
(together with all Schedules and Exhibits attached hereto, this “Agreement”), is
made by and among Novartis Pharma AG, a Swiss corporation (“Novartis”), Novartis
International Pharmaceutical Ltd., a corporation organized and existing under
the laws of Bermuda, for purposes of Articles II, Section 4.1, Section 5.1(d)
and Article X only (“NIP”), and Array BioPharma Inc., a Delaware corporation
(“Array”).
RECITALS
WHEREAS, pursuant to certain transactions publicly announced on April 22, 2014,
Novartis AG has agreed to acquire certain oncology assets of GlaxoSmithKline PLC
(the “GSK Transactions”);
WHEREAS, the United States Federal Trade Commission (including any successor
agency thereto, the “FTC”) has raised the concern that the GSK Transactions are
likely to produce anticompetitive effects in the alleged relevant product
markets in the United States as described in the FTC’s complaint, which would
not be in the public interest, including by eliminating competition between
Novartis AG and GlaxoSmithKline PLC, and the GSK Transactions raise potential
competition-law concerns Europe;
WHEREAS, in order to resolve such concerns in these alleged product markets in
the United States and Europe, Novartis has agreed to enter into an agreement to
divest certain assets related to these products with Array, to permit Array to
replace lost competition by itself developing, manufacturing, marketing and
selling the products referred to above into the respective alleged product
markets;
WHEREAS, the FTC has or is about to issue a Decision and Order governing the
scope, nature and extent and requirements of this Agreement;
WHEREAS, NIP and Array are parties to the License Agreement, dated April 19,
2010 (the “Existing License Agreement”);
WHEREAS, the Parties desire to terminate the Existing License Agreement upon the
terms and subject to the conditions hereinafter set forth;
WHEREAS, in connection with such GSK Transactions, Novartis intends to transfer
the rights to develop and commercialize Novartis’s proprietary compound known as
LGX818 (“LGX818”) to an acquirer (the “LGX818 Buyer”) pursuant to an acquisition
and/or licensing transaction (the definitive agreements governing such
transaction, the “LGX Definitive Agreements”);
WHEREAS, Novartis desires to assign, transfer, convey, and deliver to Array, and
Array desires to acquire and accept from Novartis, all right, title and interest
of Novartis in and to the Transferred Assets (as defined herein), all upon the
terms and subject to the conditions hereinafter set forth;

[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




WHEREAS, Novartis desires to assign to Array, and Array desires to assume from
Novartis, the Assumed Liabilities (as defined herein), all upon the terms and
subject to the conditions hereinafter set forth; and
WHEREAS, simultaneously with the execution and delivery of this Agreement, the
Parties will enter into (1) the Transition Agreement (as defined below),
pursuant to which Novartis and its Affiliates will provide certain regulatory
assistance, development technology transfer, companion diagnostic assistance and
other transition services and expense reimbursement to Array, (2) the Supply
Agreement (as defined below), pursuant to which Novartis and its Affiliates will
manufacture and supply to Array, Binimetinib for use in clinical trials and
provide manufacturing technology transfer services to Array and/or its clinical
research organization(s); and (3) certain clinical trial agreements to address
the Parties’ rights and obligations with respect to clinical trials involving
Binimetinib.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,
representations, warranties, and agreements herein contained and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties hereby agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1    Definitions. As used herein, the following terms have the
meanings set forth below:
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. When used herein, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of a majority of the equity interests or
the power to elect a majority of the board of directors (or Persons performing
similar functions) of such Person, whether through the ownership of voting
securities, status as a general partner, by contract or otherwise. The Parties
acknowledge that in the case of certain entities organized under the laws of
certain countries outside of the United States, the maximum percentage ownership
permitted by law for a foreign investor may be less than fifty percent (50%),
and that in such case such lower percentage shall be substituted in the
preceding sentence; provided that such foreign investor has the power to direct
the management and policies of such entity.
“Agreement” has the meaning set forth in the preamble.
“Array” has the meaning set forth in the preamble.
“Array Compounds” means (a) Binimetinib; (b) the compound known as ARRY-300; and
(c) any other compound licensed to Novartis under the Existing License
Agreement.
“Array Compounds Information” has the meaning set forth in Section 7.4(e).

2
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




“Ancillary Agreements” means, collectively, the Bill of Sale, the Assumption
Agreement, the Patent Assignment Agreement, the Cross License Agreement, the
License Agreement, the Transition Agreement, the Supply Agreement, the
Standalone Clinical Trial Agreement, the Other Clinical Trial Agreement and
except for purposes of Sections 3.8 and 3.10, the Columbus Trial Agreement and
the Three-Way Clinical Trial Agreement.
“Antitrust Laws” means any Applicable Law designed to prohibit, restrict or
regulate actions for the purpose or effect of monopolization or restraint of
trade or the significant impediment of effective competition.
“Applicable Laws” means any law, judgment, order, decree, statute, ordinance,
rule or regulation issued or promulgated by any Governmental Entity.
“Assumed Liabilities” has the meaning set forth in Section 3.4(a).
“Assumption Agreement” means an assumption agreement to be executed and
delivered by Array and Novartis on the Effective Date, substantially in the form
mutually agreed upon by the Parties.
“Authorizations” has the meaning in Section 4.2(c).
“Bill of Sale” means a bill of sale and assignment to be executed and delivered
by Array and Novartis on the Effective Date, substantially in the form mutually
agreed upon by the Parties.
“Binimetinib” means the compound known as MEK162.
“Binimetinib Personnel” has the meaning set forth in Section 5.2(a).
“Business Day” means a day (other than a Saturday, Sunday or a public holiday)
on which banks are open for business in Basel, Switzerland, and New York, NY,
USA.
“Clinical Trial Agreements” means the Columbus Trial Agreement, the Standalone
Clinical Trial Agreement, the Three-Way Clinical Trial Agreement and the Other
Clinical Trial Agreement.
“Columbus Trial” has the meaning set forth in the Columbus Trial Agreement.
“Columbus Trial Agreement” means the Columbus Trial Agreement, dated as of
November 4, 2014, between Novartis and Array.
“Commercialization” or “Commercialize” means to market, promote, distribute,
import, export, offer to sell and/or sell a product and/or conduct related
commercialization activities, including activities relating to marketing,
promoting, distributing, importing, exporting, offering for sale or selling such
product.

3
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




“Competing Product” means any product (other than any product containing
Binimetinib) that includes as an active pharmaceutical ingredient an agent that
is a MEK Inhibitor.
“Confidential Information” means all confidential or proprietary information of
a Party or any of its Affiliates, and any data of a financial, commercial or
technical nature which such Party or any of its Affiliates has supplied or
otherwise made available to the other Party or its Affiliates, whether made
available orally, in writing, or in electronic form, and whether or not such
information is identified as confidential at the time of disclosure, including,
without limitation, all Confidential Information (as such term is defined in the
Existing License Agreement) disclosed under the Existing License Agreement.
“Contemplated Transactions” means the transactions contemplated by this
Agreement and the Ancillary Agreements.
“Contracts” means written contracts, agreements, and all other legally binding
written arrangements, whether in existence on the date hereof or subsequently
entered into, including all amendments thereto.
“Control” or “Controlled” means, with respect to any Know-How, Patent Rights,
other intellectual property rights, or any proprietary or trade secret
information, the legal authority or right (whether by ownership, license or
otherwise) of a Party or its Affiliates to grant an assignment, license or a
sublicense of or under such Know-How, Patent Rights, or other intellectual
property rights to another Person, or to otherwise disclose such proprietary or
trade secret information to another Person, without breaching the terms of any
agreement with a Third Party, or misappropriating the proprietary or trade
secret information of a Third Party.
“Cross License Agreement” means the license agreement, to be executed and
delivered by Array and Novartis on the Effective Date, substantially in the form
mutually agreed upon by the Parties.
“Development” or “Develop” means drug development activities, including
preclinical and clinical activities, test method development and stability
testing, assay development and audit development, toxicology, formulation,
Manufacturing and distribution of compounds and products for use in clinical
trials including placebos and comparators as the case may be, development
activities with respect to a diagnostic product, quality assurance/quality
control development, statistical analysis, clinical studies, packaging
development, and regulatory affairs.
“Documents” means all files, documents, instruments, papers, books, reports,
records, tapes, microfilms, photographs, letters, budgets, forecasts, ledgers,
journals, supplier lists, operating data and plans, technical documentation
(design specifications, functional requirements, operating instructions, logic
manuals, flow charts, etc.), and other similar materials, in each case whether
or not in tangible or electronic form.
“Drug Substance” means an active ingredient that is intended to furnish
pharmacological activity or other direct effect in the diagnosis, cure,
mitigation, treatment, or

4
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




prevention of disease or to affect the structure or any function of the human
body, but does not include intermediates used in the synthesis of such
ingredient.
“EC” means the European Commission (including any successor agency thereto).
“EC Remedy Decisions” means final EC decisions adopted in relation to, among
other things, the Contemplated Transactions in the context of the GSK
Transactions.
“Effective Date” has the meaning set forth in Section 3.2.
“EMA” means the European Medicines Agency, and any successor agency thereto.
“Encumbrance” means any claim, charge, equitable interest, lien, mortgage,
pledge, option, license, assignment, power of sale, retention of title, right of
preemption, right of first refusal or security interest of any kind.
“Excluded Assets” has the meaning set forth in Section 3.3(b).
“Excluded Liabilities” has the meaning set forth in Section 3.4(b).
“Exhibits” means, collectively, the Exhibits referred to throughout this
Agreement.
“Existing License Agreement” has the meaning set forth in the recitals.
“FDA” means the U.S. Food and Drug Administration, and any successor agency
thereto.
“Final FTC Decision and Order” means the final FTC Decision and Order
concerning, among other things, the Contemplated Transactions in the context of
the GSK Transactions, a copy of which shall be attached hereto as Exhibit B upon
issuance by the FTC.
“FTC” has the meaning set forth in the recitals.
“Governmental Entity” means any government, court, administrative agency or
commission or other governmental, judicial, administrative or regulatory
authority or instrumentality, whether domestic or foreign.
“GSK Transactions” has the meaning set forth in the recitals.
“IND” means any investigational new drug application filed with the FDA pursuant
to Part 312 of Title 21 of the United States Code of Federal Regulations prior
to beginning clinical trials in humans in the United States or any comparable
application filed with any Regulatory Authority outside of the United States.
“Indemnified Party” has the meaning set forth in Section 9.3(a).
“Indemnifying Party” has the meaning set forth in Section 9.3(a).

5
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




“Inventory” means all Materials (as such term is defined in the Supply
Agreement) held for use for the manufacture of Drug Substance, Product and/or
Finished Product, all Drug Substance batches (including those used in toxicology
studies, clinical studies, process validation, and stability), all Product and
Finished Product batches (including those used in clinical studies, process
validation, and stability), and all samples of Drug Substance, Product and
Finished Product owned by and in the possession, custody or control of Novartis
or its Affiliates as of the Effective Date (such terms “Drug Substance,”
“Product” and “Finished Product” used in this definition shall have the meanings
set forth in the Supply Agreement).
“Key Employees” means the key employees of Novartis on the working teams set
forth on Schedule 1.1(a).
“Know-How” means technical information, know-how and data, including research
and development data, information, reports, studies, validation methods and
procedures, unpatented inventions, discoveries, knowledge, trade secrets,
technical or other data or information, specifications, instructions, formulae,
materials, methods, procedures, processes, flow diagrams, developments,
expertise or other technology, including all biological, chemical,
pharmacological, biochemical, toxicological, pharmaceutical, preclinical,
clinical, Manufacturing, physical, analytical, safety, quality assurance,
quality control and other data, instructions, processes, formulae, expertise,
information, reports or studies, including any of the foregoing applicable to
compounds, formulations, compositions, or products or to their Manufacture,
Development, registration, use, studying, production, formulation, synthesis,
assaying, testing or Commercialization, including study data, but excluding any
of the foregoing which is the subject of an issued patent.
“Knowledge” means (i) as of the date hereof, the actual knowledge, without
independent investigation, of, (A) with respect to Novartis, the following
individuals: [***]; and (B) with respect to Array, the following individuals:
[***], and (ii) as of the Effective Date, with respect to each Party, the actual
knowledge of the individuals listed in the foregoing clause (i) with respect to
such Party, [***].


“LGX Definitive Agreements” has the meaning set forth in the recitals.
“LGX818” has the meaning set forth in the recitals.
“LGX818 Buyer” has the meaning set forth in the recitals.
“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured, or determined or
determinable.
“License Agreement” means the license agreement, to be executed and delivered by
Array and Novartis on the Effective Date, substantially in the form of mutually
agreed upon by the Parties.
“Licensed IP” means, collectively, the Licensed IP as defined in the Cross
License Agreement and the Licensed IP as defined in the License Agreement.

6
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




“Losses” means, collectively, any and all damages, losses, Liabilities, claims,
judgments, penalties, costs and expenses (including reasonable attorneys’ fees
and litigation expenses); provided, however, that except to the extent (a)
expressly provided otherwise in this Agreement or any Ancillary Agreement; or
(b) any such damages are required to be paid to a Third Party as part of a claim
for which a Party provides indemnification under Article IX, Losses shall not
include (x) any punitive or incidental damages, or (y) any consequential,
indirect, exemplary or special damages, lost profits, lost revenue or
opportunity costs (including where calculated by using or taking into account
any multiple of earnings, cash flow, revenue or other similar measure); [***].
“Manufacturing” or “Manufacture” means activities and operations involved in or
relating to the manufacturing, quality control testing, releasing or packaging
of a product, for pre-clinical, clinical or commercial purposes.
“Material Adverse Effect” means any means any event, occurrence, fact, condition
or change, when taken together with any other events, occurrences, facts,
conditions or changes, in the aggregate, is (or would be reasonably be expected
to be) materially adverse to (i) Novartis’s ability to transfer title to the
Transferred Assets, taken as a whole, in accordance with this Agreement, (ii)
Array’s rights in or to the Transferred Assets and Licensed IP, taken as a
whole, upon consummation of the Contemplated Transactions, or (iii) the
Development or Commercialization of Binimetinib.
“MEK Inhibitor” means a compound that directly binds to MEK and inhibits the
activity of MEK (i.e., inhibits the phosphorylation of ERK). For the avoidance
of doubt, this shall not include a compound that is [***].
“Novartis” has the meaning set forth in the preamble.
“Novartis Compounds” has the meaning set forth in Section 3.3(b).
“Novartis Names and Marks” has the meaning set forth in Section 6.1.
“Novartis Pipeline Agents” means any of Novartis’s proprietary compounds
referred to as [***], in each case, which have demonstrated utility in
combination with Binimetinib.
“NIP” has the meaning set forth in the preamble.
“Ongoing Investigator Sponsored Clinical Trials” means those clinical trials
designated with the following ClinicalTrials.gov identifiers: [***]; and any
Proposed Investigator Sponsored Clinical Trial deemed an Ongoing Investigator
Sponsored Clinical Trial in accordance with Section 5.1(c).
“Other Clinical Trial Agreement” means the clinical trial agreement to be
executed and delivered by Array and Novartis on the Effective Date,
substantially in the form mutually agreed upon by the Parties. The Parties agree
that Clinical Plan (as defined in the Other Clinical Trial Agreement) attached
as Exhibit A to the Other Clinical Trial Agreement as of the Effective Date

7
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




shall be the signed clinical trial protocols for the Other Clinical Trials as of
the date hereof, as amended by mutual agreement of the Parties prior to the
Effective Date.
“Parties” means Novartis and Array and, with respect to Article II, Section 4.1,
Section 5.1(d) and Article X only, NIP, with each being a “Party”.
“Patent Assignment Agreement” means a Patent Rights assignment agreement to be
executed and delivered by Array and Novartis on the date hereof but made
effective as of the Effective Date, substantially in the form mutually agreed
upon by the Parties.
“Patent Rights” means all patents and patent applications, including all
divisionals, continuations, substitutions, continuations-in-part,
re-examinations, reissues, additions, renewals, extensions, registrations, and
supplemental protection certificates and the like of any of the foregoing.
“Permitted Encumbrance” means (i) any Encumbrance disclosed on Schedule 1.1(b),
(ii) any Encumbrance for Taxes, assessments and other governmental charges that
are not yet due and payable or that may thereafter be paid without penalty, or
that are being contested in good faith by appropriate proceedings, (iii) with
respect to licenses, permits or Contracts, any restrictions, obligations,
limitations or other Encumbrances contained in such license, permit or Contract
or existing under Applicable Laws, or (iv) any imperfection of title or other
Encumbrance that individually or in the aggregate with other such imperfections
and Encumbrances, would not have a material adverse effect on the Transferred
Assets.
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, trust, business association, organization, Governmental
Entity or other entity.
“Proposed FTC Decision and Order” means a proposed form of the Final FTC
Decision and Order concerning, among other things, the Contemplated Transactions
in the context of the GSK Transactions.
“Proposed Investigator Sponsored Clinical Trials” means the following proposed
clinical trials: [***].
“Regulatory Approval” means, with respect to a product containing Binimetinib in
any country or jurisdiction, any approval (including when applicable approval
for clinical trials and where required, pricing and reimbursement approvals),
registration, license or authorization from a Regulatory Authority in a country
or other jurisdiction that is necessary to Develop, Manufacture, and
Commercialize such product in such country or jurisdiction.
“Regulatory Authority” means any Governmental Entity responsible for granting
Regulatory Approvals, including the FDA, the EMA and any corresponding national
or regional regulatory authorities.
“Regulatory Materials” means any submission to a Regulatory Authority of any
appropriate regulatory application together with any related correspondence and
documentation,

8
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




and shall include any submission to a regulatory advisory board, marketing
authorization application, and any supplement or amendment thereto. For the
avoidance of doubt, Regulatory Materials shall include any INDs.
“Releasees” has the meaning set forth in Section 2.2.
“Releasors” has the meaning set forth in Section 2.2.
“Representative” has the meaning set forth in Section 7.4(b).
“SEC” has the meaning set forth in Section 7.4(b).
“Solicitation Period” has the meaning set forth in Section 5.2(b).
“Standalone Clinical Trial Agreement” means the clinical trial agreement to be
executed and delivered by Array and Novartis on the Effective Date,
substantially in the form mutually agreed upon by the Parties. The Parties agree
that Clinical Plan (as defined in the Standalone Clinical Trial Agreement)
attached as Exhibit A to the Standalone Clinical Trial Agreement as of the
Effective Date shall be the signed clinical trial protocols for the Standalone
Clinical Trials as of the date hereof, as amended by mutual agreement of the
Parties prior to the Effective Date.
“Supply Agreement” means the interim supply agreement to be executed and
delivered by Array and Novartis on the Effective Date, substantially in the form
mutually agreed upon by the Parties.
“Tax” means all Federal, state, local and foreign taxes and assessments,
including all interest, penalties and additions with respect thereto.
“Third Party” means any Person other than Novartis or Array or their respective
Affiliates.
“Third Party Agreements” means those Contracts between Novartis or any of its
Affiliates, on the one hand, and Third Parties, on the other hand, related to
Binimetinib or any other Array Compound and (i) existing as of the date hereof
or (ii) entered into on or after the date of this Agreement but prior to the
Effective Date in the ordinary course of business in connection with on-going
clinical trials or other Development activities.
“Third Party Claim” has the meaning set forth in Section 9.3(a).
“Three-Way Clinical Trial Agreement” means the clinical trial agreement, dated
as of the date hereof, by Array and Novartis on the date hereof.
“Transfer” has the meaning set forth in Section 3.5(a).
“Transferred” has the meaning set forth in Section 3.5(a).

9
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




“Transferred Assets” has the meaning set forth in Section 3.3(a).
“Transferred IP” means (i) the Transferred Patents and (ii) all Know-How,
including Manufacturing technology, to the extent related to Binimetinib or any
other Array Compound and that is in existence and owned or Controlled by
Novartis or its Affiliates as of the Effective Date.
“Transferred Patents” means any Patent Rights Controlled by Novartis or any of
its Affiliates as of the Effective Date having claims covering Binimetinib
and/or any product containing Binimetinib (in all forms, presentations, doses
and formulations), its use, composition, formulation, preparation or
manufacture, wherein Binimetinib is the only active pharmaceutical ingredient
claimed, and wherein there are no other claims, including the Patent Rights
identified in Schedule 1.1(c) to this Agreement.
“Transferred Regulatory Materials” has the meaning set forth in Section
3.3(a)(iv).
“Transferred Third Party Agreements” means those Third Party Agreements that are
primarily related to Binimetinib.
“Transferred Trademarks” means those trademarks and trademark applications, and
any resulting trademark registrations, related to the marks set forth on
Schedule 1.1(d), including all goodwill arising therefrom.
“Transition Agreement” means the transition services agreement to be executed
and delivered by Array and Novartis on the Effective Date, substantially in the
form mutually agreed upon by the Parties.
“Transition Committee” or “TC” has the meaning set forth in Section 3.10(a).
“Upfront Payment” has the meaning set forth in Section 5.4(a).
Section 1.2    Interpretation.
(a)    When used herein the words “include”, “includes” and “including” are
deemed to be followed by the words “without limitation.”
(b)    Any terms defined in the singular have a comparable meaning when used in
the plural, and vice-versa.
(c)    All references to the preamble, recitals, Articles, Sections, Exhibits,
Schedules and Appendices are deemed references to the preamble, recitals,
Articles, Sections, Exhibits, Schedules and Appendices to this Agreement.
(d)    The word “or” shall be inclusive and not exclusive.
(e)    The Party includes its permitted assignees and/or the respective
successors in title to substantially the whole of its undertaking.

10
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




(f)    The words “hereof”, “hereto”, “hereunder” and similar words refer to this
Agreement as a whole and not any particular Section or Article of this
Agreement.
(g)    References to any agreement or contract are to that agreement or contract
as amended, modified or supplemented from time to time in accordance with the
terms thereof.
(h)    This Agreement is deemed drafted jointly by the Parties and shall not be
specifically construed against any Party based on any claim that such Party or
its counsel drafted this Agreement.
Section 1.3    Currency. All currency amounts referred to herein are in U.S.
Dollars unless otherwise specified.
ARTICLE IITERMINATION
Section 2.1    Termination of the Existing License Agreement. As of the
Effective Date, (a) the Existing License Agreement is hereby terminated
automatically and in its entirety (including those provisions of the Existing
License Agreement contemplated therein to survive the termination thereof),
(b) the Existing License Agreement shall have no further force or effect, and
(c) all rights, licenses and obligations of Array and NIP under the Existing
License Agreement shall cease and terminate, be discharged, and be superseded by
this Agreement and the Ancillary Agreements, in each case, automatically without
the need for any action by NIP or either Party.
Section 2.2    Release. Except for the obligations created by or arising out of
this Agreement or the Ancillary Agreements or as otherwise expressly set forth
herein effective as of the Effective Date, each of NIP and Array, on behalf of
itself and each of its Affiliates, divisions, subsidiary entities, parent
entities, officers, directors, shareholders, members, partners, joint venturers,
trustees, principals, agents, attorneys, employees, servants, successors,
predecessors, representatives, assigns and heirs (collectively, such party’s
“Releasors”), hereby releases and discharges the other party, and each of its
Affiliates, divisions, subsidiary entities, parent entities, officers,
directors, shareholders, members, partners, joint venturers, trustees,
principals, agents, attorneys, employees, servants, successors, predecessors,
representatives, assigns and heirs (collectively, such other party’s
“Releasees”), from any and all claims, rights, actions, complaints, demands,
causes of action, obligations, promises, controversies, agreements, suits,
debts, expenses, damages, attorneys’ fees, costs and Liabilities of any nature
whatsoever, whether or not now known, suspected or claimed, matured or
unmatured, fixed or contingent, arising out of any act, omission, event,
occurrence or cause whatsoever which any of the party’s Releasors ever had, now
has, or may claim against the other party’s Releasees (whether directly or
indirectly) created by or arising out of the Existing License Agreement.

11
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




ARTICLE III
TRANSFER OF TRANSFERRED ASSETS
Section 3.1    Transfer. Upon the terms and subject to the conditions of this
Agreement, as of the Effective Date, Novartis (at its sole cost and expense)
will, or will cause its Affiliates, as applicable, to, assign, transfer, and
convey to Array, and Array will acquire from Novartis and its Affiliates, all
right, title and interest of Novartis or any such Affiliates in, to and under
the Transferred Assets in each case free and clear of all Encumbrances, other
than (i) Permitted Encumbrances or (ii) Encumbrances created or imposed by
Array.
Section 3.2    Effective Date.
(a)    The transfer of the Transferred Assets is contingent upon, and shall
automatically become effective as of, the closing of the GSK Transactions, or at
such other earlier date or event as Novartis and Array may agree (the “Effective
Date”); provided, however, that such Effective Date is no earlier than the date
the FTC has accepted for public comment a Proposed FTC Decision and Order and
the EC adopting the EC Remedy Decisions.
(b)    Notwithstanding the foregoing, the transfer of the Transferred Assets is
further contingent upon the representations and warranties of the Parties set
forth in Article IV below being true and correct as of the Effective Date,
except as would not have a Material Adverse Effect, and other than
representations and warranties qualified by Material Adverse Effect, in which
case such representations and warranties must be true and correct in all
respects as of the Effective Date.
Section 3.3    Transferred Assets.
(a)    The term “Transferred Assets” means any and all properties, assets,
claims and rights owned by Novartis and its Affiliates wherever situated and of
whatever kind and nature, real or personal, tangible or intangible, existing on
the Effective Date to the extent related to Binimetinib or any other Array
Compound including each of the following to the extent related to Binimetinib or
any other Array Compound (but in any event, excluding the Excluded Assets):
(i)
the Transferred IP;

(ii)
all product market research, product marketing materials, product branding
reports and analyses and product marketing plans to the extent specifically
related to Binimetinib;

(iii)
all product development reports to the extent related to Binimetinib or any
other Array Compound;

(iv)
all Regulatory Materials to the extent related to Binimetinib or any other Array
Compound, in each case, that are in the possession and


12
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




control of Novartis or its Affiliates (“Transferred Regulatory Materials”),
except to the extent set forth in Section 3.3(b)(iii);
(v)
the Transferred Third Party Agreements, including the clinical trial agreements
with respect to the Ongoing Investigator Sponsored Clinical Trials;

(vi)
all clinical trial and safety data, databases and analyses to the extent related
to any Array Compound;

(vii)
all Inventory;

(viii)
the Transferred Trademarks and any related domain names; and

(ix)
all Documents to the extent related to Binimetinib or any other Array Compound.

(b)    Novartis and Array expressly agree and acknowledge that, except for
rights granted pursuant to Section 2 and Section 9 of each Clinical Trial
Agreement, Section 2 of the Cross License Agreement and Section 2 of the License
Agreement, Array is not, and nothing herein shall be deemed to mean that Array
is, acquiring any right, title or interest in or to any of the assets of
Novartis or its Affiliates other than the Transferred Assets (the “Excluded
Assets”). For the avoidance of doubt, such Excluded Assets include the
following:
(i)
the Novartis Names and Marks;

(ii)
any compounds (other than the Array Compounds) (“Novartis Compounds”) and
related Regulatory Materials, in each case, of Novartis and/or its Affiliates;

(iii)
any Regulatory Materials to the extent related to Binimetinib or any other Array
Compound, in each case, that are in the possession and control of Novartis or
its Affiliates, as are necessary for Novartis to perform its obligations under
this Agreement and the Ancillary Agreements with respect to the clinical trials
set forth on Exhibit A sponsored by Novartis as of the Effective Date, but
solely to the extent necessary and until completion of such obligations by
Novartis (upon which such Regulatory Materials (except for such Regulatory
Materials related to the Columbus Trial) shall (automatically and without any
further action of the Parties) be deemed to constitute Transferred Assets
transferred hereunder);

(iv)
the Columbus Trial Agreement, the Three-Way Clinical Trial Agreement, and [***];


13
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




(v)
accounts receivable, pre-paid expenses and any cash or cash equivalents of
Novartis or any of its Affiliates;

(vi)
any plant, tangible property, equipment or employees, subject to Section 5.2, of
Novartis or any of its Affiliates; and

(vii)
the property, assets and rights listed on Schedule 3.3(b)(vii).

(c)    Array acknowledges and agrees that, subject to the terms and conditions
set forth herein, Novartis and its Affiliates may retain copies of all or any
part of the Documents or other materials that they deliver to Array hereunder,
provided, however, that Novartis acknowledges and agrees that any use by
Novartis or its Affiliates of such materials that relate specifically to
Binimetinib [***] shall be solely in accordance with this Agreement or any
Ancillary Agreement and such materials shall not be used in connection with a
Competing Product.
Section 3.4    Assumption of Certain Liabilities and Obligations.
(a)    Array will assume, be responsible for and pay, perform and discharge when
due the following (collectively, the “Assumed Liabilities”): (i) any Liabilities
arising from any product liability or Patent Right infringement claim or lawsuit
first brought by any Third Party or any Governmental Entity on or after the
Effective Date related to Binimetinib or any other Array Compound based on
events or occurrences after the Effective Date that do not directly result or
arise from actions or omissions by or on behalf of Novartis prior to the
Effective Date; (ii) any Liabilities arising from any trademark infringement
claim or lawsuit relating to the Transferred Trademarks; (iii) any Liabilities
arising from any FDA, EMA or any other Governmental Entity action or
notification first filed or submitted on or after the Effective Date related to
Binimetinib or any other Array Compound based on events or occurrences after the
Effective Date that do not directly result or arise from actions or omissions by
or on behalf of Novartis prior to the Effective Date; (iv) any Liabilities that
Array expressly assumes or agrees to assume under this Agreement or the
Ancillary Agreements; (v) all Liabilities in respect of the Transferred Third
Party Agreements but only to the extent that such Liabilities thereunder arise
or are required to be performed on or after the Effective Date and do not relate
to any failure to perform, improper performance, warranty or other breach,
default or violation by Novartis or its Affiliates of the Transferred Third
Party Agreements prior to the Effective Date; and (vi) except as otherwise
provided herein or in the Ancillary Agreements, all other Liabilities that arise
out of the Development, Manufacture, Commercialization or use of Binimetinib or
otherwise relate to Binimetinib or any other Array Compound or the Transferred
Assets following the Effective Date based on events or occurrences on or after
the Effective Date that do not directly result or arise from actions or
omissions by or on of behalf Novartis prior to the Effective Date.
(b)    Except for the Assumed Liabilities, Array will not assume or be liable
for any Liabilities of Novartis or its Affiliates (the “Excluded Liabilities”)
including, for the sake of clarity, the following:  (i) any Liabilities of
Novartis or its Affiliates arising from any product liability or Patent Right
infringement claim or lawsuit first brought by any Third Party or any
Governmental Entity prior to the Effective Date related to Binimetinib; (ii) any
Liabilities of

14
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




Novartis or its Affiliates arising from any FDA, EMA or any other Governmental
Entity action or notification first filed or submitted prior to the Effective
Date related to Binimetinib; (iii) any Liabilities that Novartis or its
Affiliates expressly assumes or agrees to assume under this Agreement or the
Ancillary Agreements; (iv) all Liabilities of Novartis or its Affiliates in
respect of the Transferred Third Party Agreements but only to the extent that
such Liabilities thereunder were required to be performed prior to the Effective
Date; (v) all Liabilities of Novartis or its Affiliates in respect to the
manufacture or use of Binimetinib by or on behalf of Novartis or any of its
Affiliates or subcontractors prior to the Effective Date; and (vi) except as
otherwise provided herein or in the Ancillary Agreements, all other Liabilities
of Novartis or its Affiliates that arise out of the Development, Manufacture,
Commercialization or use of Binimetinib or otherwise relate to Binimetinib or
the Transferred Assets prior to the Effective Date.
Section 3.5    Nonassignability of Assets; Shared Assets.
(a)    Notwithstanding anything to the contrary contained in this Agreement or
in the Ancillary Agreements, to the extent that the assignment, transfer,
conveyance or delivery (the “Transfer”, and the term “Transferred” has meaning
correlative to the foregoing), or attempted Transfer, to Array of any asset that
would be a Transferred Asset (including Transferred Third Party Agreements) is
prohibited by any Applicable Law or would require any third-party
authorizations, approvals, consents or waivers and such authorizations,
approvals, consents or waivers shall not have been obtained prior to the
Effective Date, the transactions contemplated by this Agreement and the
Ancillary Agreements to occur on the Effective Date shall proceed without such
Transfer.
(b)    As soon as reasonably practicable after the Effective Date, Novartis
shall obtain, at its own cost and expense, all such authorizations, approvals,
consents or waivers from Third Parties reasonably necessary to transfer the
Transferred Assets to Array and provide the services in respect of the
Development, Manufacture, and Commercialization of Binimetinib as provided in
this Agreement and in the Ancillary Agreements. Pending such authorization,
approval, consent or waiver, the Parties shall cooperate with each other in any
mutually agreeable, commercially reasonable and lawful arrangements designed to
(i) provide to Array the benefits of use of the applicable assets and services
and to Novartis or its Affiliates the benefits, including indemnities, that they
would have obtained had the applicable assets and services been Transferred to
Array as of the Effective Date or otherwise provided in accordance with this
Agreement and the Ancillary Agreements and/or (ii) enable Array to obtain
alternative assets and services independently. Once authorization, approval,
consent or waiver for the Transfer of any such Transferred Asset not Transferred
as of the Effective Date is obtained, Novartis shall, or shall cause its
relevant Affiliate to, as promptly as practicable, Transfer such Transferred
Asset to Array.
(c)    Array shall promptly take reasonable actions to assist Novartis to be
able to meet its obligations under Section 3.5(b) on a timely basis.

15
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




(d)    With respect to any Transferred Assets other than Transferred IP, the
Parties shall cooperate with each other to ensure that Array has the use of such
Transferred Assets in connection with Binimetinib or any other Array Compound
and Novartis or its Affiliates have the use of such Transferred Assets solely
for use other than in connection with Binimetinib; provided, however, that
Novartis acknowledges and agrees that any use by Novartis or its Affiliates of
such Transferred Assets that relate specifically to Binimetinib [***] shall be
solely in accordance with this Agreement or any Ancillary Agreement and shall
not be used in connection with a Competing Product. Without limiting the
foregoing:
(i)
to the extent Novartis or its Affiliates uses prior to the Effective Date any
Transferred Third Party Agreement for purposes unrelated to Binimetinib, after
the Effective Date, Array shall cooperate with Novartis to (i) provide to
Novartis or its Affiliates the benefits of use of such Transferred Third Party
Agreement, (ii) partially assign to Novartis or an Affiliate thereof or
otherwise divide such Transferred Third Party Agreement into one agreement for
Array and one agreement for Novartis, and/or (iii) enable Novartis or its
Affiliates to obtain alternative benefits independently. For the avoidance of
doubt, with respect to any Transferred Third Party Agreement for an Ongoing
Investigator Sponsored Clinical Trial that, as of the Effective Date, involves a
Novartis Compound, Novartis’s benefits of use of such Transferred Third Party
Agreement include access to all study data generated under such Transferred
Third Party Agreement relating to the applicable Novartis Compound, rights to
review and approve publications and rights to approve any modification to the
applicable clinical trial or related protocol related to the applicable Novartis
Compound.

(ii)
to the extent any Third Party Agreement that is not a Transferred Third Party
Agreement relates to Binimetinib or any other Array Compound, Novartis shall
cooperate with Array to (i) provide to Array the benefits of use of such Third
Party Agreement, (ii) partially assign to Array or otherwise divide such Third
Party Agreement into one agreement for Array and one agreement for Novartis,
and/or (iii) enable Array to obtain alternative benefits independently.

Section 3.6    Delivery; Retained Rights.
(a)    Novartis and its Affiliates shall deliver to Array the tangible
Transferred Assets as soon as possible after the Effective Date, except to the
extent any such Transferred Assets must be retained by Novartis in order to
perform its obligations under this Agreement or the Ancillary Agreements, in
which case, (i) [***]. Notwithstanding the foregoing, Novartis and its
Affiliates shall [***] sixty (60) days [***].

16
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




(b)    Except (i) as otherwise expressly set forth in this Agreement or in the
Ancillary Agreements or (ii) to the extent necessary for Novartis to perform its
obligations under this Agreement or the Ancillary Agreements, neither Novartis
nor any of its Affiliates shall retain or use, directly or indirectly, any of
the Transferred Assets.
(c)    With respect to Transferred Assets that are Documents or other materials,
Novartis and its Affiliates may deliver to Array redacted copies of such
materials solely to the extent that such materials contain confidential
information not related to Binimetinib or any other Array Compound; provided,
however, [***]. Notwithstanding the foregoing, [***].
Section 3.7    Return of Materials. Promptly after the Effective Date, to the
extent not necessary for Novartis and its Affiliates to comply with their
obligations under this Agreement and the Ancillary Agreements, Novartis shall
return to Array all Array Confidential Information (as defined in the Existing
License Agreement) in its possession, custody or control or, at the option of
Novartis, shall use commercially reasonable efforts to destroy all documents
containing any Confidential Information. Notwithstanding the foregoing, but
subject to compliance with the confidentiality provisions of Section 7.4 hereof,
Novartis may retain one (1) copy of such Confidential Information in its files
solely to allow it to monitor its continued obligations hereunder.
Section 3.8    Ancillary Agreements. On the Effective Date:
(a)    Novartis or its Affiliates shall deliver to Array the Ancillary
Agreements (other than the Columbus Trial Agreement and the Three-Way Clinical
Trial Agreement) to which Novartis or its Affiliates are party, duly executed by
Novartis or its Affiliates, as applicable; and
(b)    Array shall deliver to Novartis the Ancillary Agreements (other than the
Columbus Trial Agreement and the Three-Way Clinical Trial Agreement) to which
Array is party, duly executed by Array.
(c)    Novartis and Array shall each deliver to the other Party a certificate
duly executed by an authorized officer certifying that the representations and
warranties of such Party in Article IV herein are true and correct in all
material respects on the Effective Date, except, in the case of representations
and warranties in Section 4.2, as would not have a Material Adverse Effect,
other than representations and warranties qualified by Material Adverse Effect,
in which case such representations and warranties must be true and correct in
all respects as of the Effective Date.
Section 3.9    Transfer Taxes and Fees. All transfer, sales, value added, stamp
duty and similar Taxes and all transfer or similar fees payable in connection
with the transfer of the Transferred Assets or otherwise in connection with the
Contemplated Transactions will be borne by Novartis.

17
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




Section 3.10    Transition Committee.
(a)    The Parties shall establish a Transition Committee (the “Transition
Committee” or “TC”) to oversee, review, and coordinate the Parties’ activities
under this Agreement and the Ancillary Agreements. The Transition Committee
shall be comprised of two (2) senior executives designated by Array and two (2)
senior executives designated by Novartis. Each Party shall make its designation
of its TC representatives not later than thirty (30) days prior to the Effective
Date, and may change any one or more of its TC representatives at any time upon
written notice to the other Party. If a Party’s TC representative is unable to
attend a meeting, such Party may designate an alternate to attend such meeting
in place of the absent TC representative. In addition, each Party may, subject
to the other Party’s consent (not to be unreasonably withheld, conditioned, or
delayed), invite non-voting employees, consultants, scientific advisors, or
other representatives to attend the meetings of the Transition Committee so long
as such individuals are bound under written obligations of confidentiality no
less protective of the Parties’ Confidential Information than those set forth in
this Agreement.
(b)    The Transition Committee will, generally, be responsible for the overall
coordination and oversight of the Parties’ and their Affiliates’ activities
under this Agreement and the Ancillary Agreements, including resolution of any
disputes hereunder or thereunder, and, specifically, for the obligations of the
Transition Committee expressly set forth in such agreements. The Transition
Committee shall meet once per quarter unless otherwise agreed to by the Parties,
provided either Party may call a meeting of the Transition Committee upon
reasonable notice to the other Party where such meeting is reasonably necessary
to fulfill the Transition Committee’s responsibilities under this Agreement. The
Transition Committee may meet in person, or by means of a telephone or video
conference call, and may take action by vote at a meeting or telephone or video
conference call, or pursuant to a written vote. Each Party shall bear its own
costs and expenses related to participation in and attendance at such meetings
by its representatives.
(c)    All decisions of the Transition Committee with respect to matters over
which it has decision-making authority in accordance with this Section 3.10
shall be made by unanimous vote of the Transition Committee’s representatives,
with each Party’s TC representatives collectively having one (1) vote. Any
deadlock vote at the Transition Committee shall be resolved in accordance with
Section 10.9.
(d)    The Transition Committee shall not have the authority to (i) amend or
modify the terms of this Agreement or any Ancillary Agreement; (ii) waive a
Party’s compliance with the terms and conditions of this Agreement or any
Ancillary Agreement; (iii) expand its scope of authority; (iv) determine any
issue before the Transition Committee in a manner that would conflict with the
terms and conditions of this Agreement or any Ancillary Agreement; or (v) render
any interpretation of this Agreement or any Ancillary Agreement that is binding
upon the Parties.

18
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PARTIES
Section 4.1    Representations and Warranties by Novartis and NIP. Each of
Novartis and NIP hereby represents and warrants to Array as follows:
(a)    Such Party is a company existing under the laws of the jurisdiction of
its organization. Such Party has the requisite power and authority to own or
control, as applicable, the Transferred Assets and to carry on its business as
currently conducted. Such Party is duly qualified to conduct business as a
foreign corporation and is in good standing in each jurisdiction where the
nature of the business conducted by it makes such qualification necessary,
except where the failure to so qualify or be in good standing would not have a
material adverse effect on the business or assets of such Party.
(b)    Such Party has the requisite power and authority to enter into this
Agreement and the Ancillary Agreements and to consummate the Contemplated
Transactions. The execution and delivery of this Agreement and the Ancillary
Agreements by such Party and the consummation of the Contemplated Transactions
have been duly and validly authorized. This Agreement and the Ancillary
Agreements have been duly executed and delivered by such Party and, assuming the
due authorization, execution and delivery of this Agreement and the Ancillary
Agreements by Array, will constitute the legal, valid and binding obligation of
such Party, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and other similar laws affecting creditors’ rights generally from time
to time in effect and to general principles of equity (including concepts of
materiality, reasonableness, good faith and fair dealing) regardless of whether
considered in a proceeding in equity or at law.
Section 4.2    Representations and Warranties by Novartis. Novartis hereby
represents and warrants to Array as follows:
(a)    Except for the requirements of applicable Antitrust Laws and for any
filings with Governmental Entities or other approvals, authorizations, consents,
licenses, filings or registrations with any court, arbitrator or Governmental
Entity necessary to transfer the Transferred IP and Transferred Regulatory
Materials, the execution and delivery of this Agreement and the Ancillary
Agreements do not, and the consummation of the Contemplated Transactions and the
compliance with the terms hereof will not (i) result in any violation of or
default (or an event that, with notice or lapse of time or both, would
constitute a default) under, (A) any Applicable Laws applicable to Novartis or
the Transferred Assets, or (B) any provision of the organizational documents of
Novartis, or (ii) give rise to any approval, authorization, consent, license,
filing or registration with any court, arbitrator or Governmental Entity;
provided, however, that no representation or warranty is made in the foregoing
clauses (i)(A) or (ii) with respect to matters that, individually or in the
aggregate, would not result in a material adverse effect on the business or
assets of Novartis.

19
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




(b)    Novartis and its Affiliates have good and valid title to all of the
Transferred Assets free and clear of all Encumbrances other than Permitted
Encumbrances; and
(c)    Except as would not have a Material Adverse Effect, Novartis and its
Affiliates are and have been during the term of the Existing License Agreement
in compliance with all Applicable Laws with respect to the Development and
Manufacture of Binimetinib or any other Array Compound, including, without
limitation, the Federal Food, Drug and Cosmetic Act and implementing regulations
at 21 C.F.R. Parts 50, 54, 56, 58 and 812. Neither Novartis nor its Affiliates
have received any FDA Form 483, notice of adverse finding, warning letter,
untitled letter or other correspondence or notice from any other Governmental
Entity alleging or asserting material noncompliance with any Applicable Laws or
any licenses, certificates, approvals, clearances, authorizations, permits and
supplements or amendments thereto required by any such Applicable Laws
(“Authorizations”) with respect to the Development and Commercialization of
Binimetinib or any other Array Compound. Novartis or its Affiliates possess all
Authorizations for the Development and Commercialization of Binimetinib, except
where the failure to possess such Authorizations would not have a Material
Adverse Effect, and to the Knowledge of Novartis, such Authorizations are valid
and in full force and effect. Neither Novartis nor its Affiliates has received
written notice that any Governmental Entity has taken, is taking or intends to
take action to limit, suspend, modify or revoke any material Authorizations
relating to the Development and Commercialization of Binimetinib or any other
Array Compound and to the Knowledge of Novartis no such Governmental Entity is
threatening such action.
(d)    Except as would not have a Material Adverse Effect, to the Knowledge of
Novartis, (i) each Transferred Third Party Agreement is in full force and
effect, and there exists no default or event of default by Novartis or its
Affiliates or, to the Knowledge of Novartis, by any other person, (ii) no
occurrence, condition, or act (including the Contemplated Transactions) exists
which, with the giving of notice, the lapse of time or the happening of any
other event or condition, would become a default or event of default thereunder
by Novartis or its Affiliates, and (iii) there are no outstanding written claims
of breach or indemnification or notice of default or termination of any such
Transferred Third Party Agreement.
(e)    Schedule 1.1(c) to this Agreement includes a complete and accurate list
of all Transferred Patents in existence as of the Effective Date. Novartis or
one of its Affiliates is the sole and exclusive owner of all of the Transferred
Patents and Transferred Trademarks. Except as would not have a Material Adverse
Effect, Novartis has obtained from all individuals who, since [***] participated
in any material respect in the invention or authorship of any of the Transferred
Patents effective assignments of all ownership rights of such individuals in
such Transferred Patents, either pursuant to written agreement or by operation
of law. To the Knowledge of Novartis, (i) the Transferred Patents are valid and
enforceable and (ii) Novartis has complied with all duties of disclosure with
respect to the filing and prosecution thereof.
(f)    Novartis and its Affiliates have taken reasonable precautions to preserve
the confidentiality of the Know-How included in the Transferred IP. To the
Knowledge of Novartis, neither Novartis nor any of its Affiliates has committed
any act, or omitted to commit any act, that may cause the Transferred Patents to
expire prematurely. To the Knowledge of

20
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




Novartis, all material application, registration, maintenance and renewal fees
in respect of the Transferred Patents as of the Effective Date have been paid.
(g)    To the Knowledge of Novartis, there are no claims, challenges or other
proceedings (other than ordinary course proceedings relating to prosecution and
maintenance) pending or threatened against Novartis or any of its Affiliates
with respect to any of the Transferred Patents or the Licensed IP. Novartis has
provided Array with true and correct copies of all “freedom to operate” searches
conducted since the date of the Existing License Agreement with respect to
Binimetinib in its possession and control, if any.
(h)    To the Knowledge of Novartis, neither Novartis nor its Affiliates have
received any written notice alleging that the Development, registration,
Manufacture, use or Commercialization of Binimetinib infringes the Patent Rights
or misappropriates the Know-How of any Third Party. Neither Novartis nor any of
its Affiliates have initiated or been involved in any proceedings or claims in
which it alleges that any Third Party is or was infringing or misappropriating
any Transferred IP, nor have any such proceedings been threatened by Novartis or
any of its Affiliates.
(i)    To the Knowledge of Novartis, neither Novartis nor any of its Affiliates
have entered into a government funding relationship that would result in rights
to Binimetinib or any other Array Compounds residing in the U.S. Government, the
National Institutes of Health, the National Institute for Drug Abuse or other
agency, and the licenses granted hereunder are not subject to overriding
obligations to the U.S. Government as set forth in Public Law 96 517 (35 U.S.C.
200-204), as amended, or any similar obligations under the laws of any other
country.
(j)    Neither Novartis nor any of its Affiliates has granted any Third Party
rights that would otherwise interfere or be inconsistent with Array’ rights
hereunder, and there are no agreements or arrangements to which Novartis or any
of its Affiliates is a party relating to Binimetinib, any other Array Compound,
or the Transferred IP that would limit the rights granted to Array under this
Agreement or that restrict or will result in a restriction on Array’s ability to
Develop, Manufacture, register, use or Commercialize Binimetinib or any other
Array Compound worldwide.
Section 4.3    Representations and Warranties by Array. Array hereby represents
and warrants to Novartis as follows:Array is a company existing under the laws
of the jurisdiction of its organization. Array has the requisite power and
authority to carry on its business as currently conducted. Array is duly
qualified to conduct business as a foreign corporation and is in good standing
in each jurisdiction where the nature of the business conducted by it makes such
qualification necessary, except where the failure to so qualify or be in good
standing would not have material adverse effect on the business or assets of
Array.
(b)    Array has the requisite power and authority to enter into this Agreement
and the Ancillary Agreements and to consummate the Contemplated Transactions.
The execution and delivery of this Agreement and the Ancillary Agreements by
Array and the consummation of the Contemplated Transactions have been duly and
validly authorized. This Agreement and the Ancillary Agreements have been duly
executed and delivered by Array and,

21
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




assuming the due authorization, execution and delivery of this Agreement and the
Ancillary Agreements by Novartis, will constitute the legal, valid and binding
obligation of Array, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and other similar laws affecting creditors’ rights generally
from time to time in effect and to general principles of equity (including
concepts of materiality, reasonableness, good faith and fair dealing) regardless
of whether considered in a proceeding in equity or at law.
(c)    Except for the requirements of applicable Antitrust Laws and for any
filings with Governmental Entities or other approvals, authorizations, consents,
licenses, filings or registrations with any court, arbitrator or Governmental
Entity necessary to transfer the Transferred IP and the Transferred Regulatory
Materials, the execution and delivery of this Agreement and the Ancillary
Agreements do not, and the consummation of the Contemplated Transactions and the
compliance with the terms hereof will not (i) result in any violation of or
default (or an event that, with notice or lapse of time or both, would
constitute a default) under, (A) any Applicable Laws applicable to Array, or
(B) any provision of the organizational documents of Array, or (ii) give rise to
any approval, authorization, consent, license, filing or registration with any
court, arbitrator or Governmental Entity; provided, however, that no
representation or warranty is made in the foregoing clauses (i)(A) or (ii) with
respect to matters that, individually or in the aggregate, would not result in a
material adverse effect on the business or assets of Array.
Section 4.4    Disclaimer of Representations and Warranties. EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN SECTION 4.1, SECTION 4.2 OR SECTION 4.3 AND EXCEPT AS SET
FORTH IN ANY ANCILLARY AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR
EXTENDS ANY WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, TO THE OTHER
PARTY, INCLUDING ANY WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE OR NON-INFRINGEMENT.
Section 4.5    Survival. No representation or warranty of the Parties contained
herein or made pursuant hereto: (a) with respect to representations and
warranties not relating to Transferred Assets, shall survive [***], or (b) with
respect to representations and warranties relating to Transferred Assets, shall,
with respect to each Transferred Asset, survive [***]; provided, however, that
in no event shall any representation or warranty of the Parties contained herein
or made pursuant hereto survive beyond [***].
ARTICLE V
CERTAIN COVENANTS AND AGREEMENTS OF NOVARTIS
Section 5.1    Conduct of Business.
(a)    Until the completion of the divestiture and return of Binimetinib and the
Transferred Assets to Array pursuant to this Agreement and the Ancillary
Agreements, Novartis will use its best efforts to maintain the viability and
marketability of Binimetinib, the Transferred

22
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




Assets, and the Novartis Pipeline Agents, and to prevent the destruction,
deterioration, or impairment of Binimetinib, the Transferred Assets, and the
Novartis Pipeline Agents.
(b)    Until the completion of the divestiture of LGX818, Novartis will use its
best efforts to maintain the viability and marketability of LGX818 and to
prevent the destruction, deterioration, or impairment of LGX818.
(c)    Until the Effective Date, Novartis shall evaluate, and make
determinations to proceed with respect to, the Proposed Investigator Sponsored
Clinical Trials in the ordinary course of business and in consultation with the
JDC. If Novartis determines to proceed with any Proposed Investigator Sponsored
Clinical Trial, including in accordance with any process under the Existing
License Agreement, and enters into a clinical trial agreement with respect to
such Proposed Investigator Sponsored Clinical Trial, such Proposed Investigator
Sponsored Clinical Trial shall be deemed an Ongoing Investigator Sponsored
Clinical Trial.
(d)    Neither Novartis nor NIP shall take, or fail to take, any action if such
act or failure would reasonably be likely to cause any of Novartis's or NIP's
representations and warranties contained herein to become untrue or inaccurate,
except as would not have a Material Adverse Effect.
(e)    As promptly as reasonably possible after the date hereof, Novartis shall
provide Array with a list and copies of those Third Party Agreements that are
expected to be Transferred Third Party Agreements.
Section 5.2    Access to Key Employees.
(a)    Upon the Effective Date, Novartis will identify and provide to Array a
list of all of Novartis’s Key Employees that have participated in any material
respect in Novartis’s activities regarding Binimetinib (including companion
diagnostics, clinical, regulatory and operations) (“Binimetinib Personnel”).
(b)    [***] twelve (12) months [***] Novartis will provide Array with [***]
and, if requested by Array, [***]. In addition, Novartis shall [***].
Section 5.3    Divestment of LGX818. Novartis will divest LGX818 to Array or to
another entity that is sufficiently viable and appropriate (as defined by the
FTC, the EC and other applicable Regulatory Authorities) and willing to perform
its obligations [***], and specifically, [***]. If Novartis intends to divest
LGX818 to a Third Party, then Novartis will submit to Array (the time of such
submission, the “LGX818 Bidder Submission Time”) a list of all final bidders,
[***], to allow [***].
Section 5.4    Payment.
(a)    Within [***] following the Effective Date, Novartis will pay to Array a
payment of [***] (the “Upfront Payment”) by wire transfer of immediately
available funds.

23
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




(b)    If [***], then Novartis will pay to Array an additional payment of [***]
simultaneously with payment of the Upfront Payment.
(c)    At least five (5) Business Days prior to the Effective Date, Array shall
provide Novartis with wire instructions for such payments.
Section 5.5    Time is of the Essence. Novartis will perform its obligations
under this Agreement and the Ancillary Agreements (including its delivery of any
notices, approvals or other communications thereunder) promptly and in a manner
not intended to impede, delay or otherwise prejudice any regulatory filing for
and/or Commercialization of Binimetinib.
Section 5.6    [***] Agreement. Novartis will cause Novartis Pharmaceuticals
Corporation to assign the [***] Agreement, dated [***], between Novartis
Pharmaceuticals Corporation and [***], to the LGX818 Buyer as soon as
practicable after the Effective Date. Novartis will cause [***].
ARTICLE VI
CERTAIN COVENANTS AND AGREEMENTS OF ARRAY
Section 6.1    Novartis’s Names and Marks. Array hereby acknowledges that all
right, title and interest in and to the name “Novartis”, together with all
variations thereof and all trademarks, service marks, domain names, trade names,
trade dress, corporate names, logos and other identifiers of source containing,
incorporating or associated with any of the foregoing (the “Novartis Names and
Marks”), are owned exclusively by Novartis or its Affiliates. Array further
acknowledges that it has no rights, and is not acquiring any rights, to use the
Novartis Names and Marks.
Section 6.2    Records. Array will preserve copies of all books and records,
including all Regulatory Materials and clinical and other data, in each case,,
included within the Transferred Assets that have been transferred to Array by
Novartis or its Affiliates for a period of at least [***] from the Effective
Date and make such books and records available for inspection and copying by
Novartis or its agents upon reasonable request and upon reasonable notice solely
in connection with requests by Governmental Entities, compliance with Applicable
Laws, financial or regulatory reporting, and/or litigation purposes.
Section 6.3    Bulk Transfer Laws. Array hereby waives compliance by Novartis
with the provisions of any so-called “bulk transfer law” of any jurisdiction in
connection with the transfer of the Transferred Assets to Array.
Section 6.4    Binimetinib Drug Product.
(a)    Novartis shall provide Commercial Supply of Drug Product from Novartis’s
Facility located in [***] under the Supply Agreement; provided that, [***] of
the date hereof, the respective manufacturing experts of the Parties meet and
confer and consider in good faith options for Novartis to provide Commercial
Supply of Drug Product from a CMO instead.

24
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




For purposes of this Section 6.4(a), the terms “Drug Product,” “Facility,”
“Commercial Supply” and “CMO” shall have the meanings set forth in the Supply
Agreement.
(b)    The Parties shall negotiate and agree, as soon as possible after the date
hereof, and in no event later than [***] after such date, to minimum order
quantities and minimum and maximum volumes of Drug Substance, Product and
Finished Product (as such terms are defined in the Supply Agreement) to be
purchased by and supplied to Array following commercial launch for purposes of
the Supply Agreement.
Section 6.5    Supply Arrangements.
(a)    With respect to any Transferred Third Party Agreement for an Ongoing
Investigator Sponsored Clinical Trial that, as of the Effective Date, contains
an obligation on the part of Novartis to provide supply of a Novartis Compound,
to the extent Array is unable to partially assign the Transferred Third Party
Agreement to Novartis in accordance with Section 3.5(d)(i) with respect to
Novartis’s rights and obligations under such Transferred Third Party Agreement
that existed as of the Effective Date relating to such Novartis Compound,
Novartis will provide (other otherwise arrange for with respect to LGX818)
continued clinical supply of Novartis Compounds under such obligation pursuant
to a supply agreement negotiated and entered into by the Parties no later than
[***].
(b)    The Parties shall negotiate and enter into the supply agreements
expressly referenced in Section 4.4 of each of the Standalone Clinical Trial
Agreement and the Other Clinical Trial Agreement, in each case, no later than
[***].
ARTICLE VIIOTHER COVENANTS AND AGREEMENTS
Section 7.1    Efforts to Consummate; Antitrust Matters.
(a)    Upon the terms and subject to the conditions hereof, each of Novartis and
Array will use its reasonable best efforts to (i) take, or cause to be taken,
all actions necessary, proper or advisable under any Applicable Laws or
otherwise to consummate and make effective the Contemplated Transactions,
(ii) obtain from the requisite Governmental Entities any consents, licenses,
permits, waivers, approvals, authorizations or orders required to be obtained or
made in connection with the authorization, execution and delivery hereof and the
consummation of the Contemplated Transactions and (iii) make all necessary
filings, and thereafter make any other advisable submissions, with respect to
this Agreement and the Contemplated Transactions required under any Applicable
Laws. Prior to the Effective Date, the Parties will cooperate with each other in
connection with the making of all such filings, including by providing copies of
all such non-confidential documents to the other Party and its advisors prior to
filing and, if requested, by accepting all reasonable additions, deletions or
changes suggested in connection therewith. Novartis and Array will furnish all
information required for any application or other filing to be made pursuant to
the rules and regulations of any Applicable Laws in connection with the
Contemplated Transactions.

25
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




(b)    Without limiting paragraph (a) above, Novartis and Array agree to respond
promptly to any inquiries by any Governmental Entity regarding antitrust or
other matters with respect to the Contemplated Transactions and to execute and
deliver such other documents, certificates, agreements and other writings and to
take such other actions as may be reasonably necessary or desirable in order to
consummate or implement expeditiously the Contemplated Transactions. In
furtherance of the foregoing, Array agrees to provide such assurances as to
financial capability, resources and creditworthiness, commercial capabilities
with respect to the Development, Manufacture, and Commercialization of
Binimetinib as may be reasonably requested by any Governmental Entity, whose
consent or approval is sought hereunder, including as may be required in
connection with any consent or divestiture order of the FTC, the EC or any other
Governmental Entity that may be entered into by Novartis or any of its
Affiliates in connection with the GSK Transactions. Array further agrees to use
commercially reasonable efforts to cooperate and join in any action initiated by
Novartis to contest and resist any action, including legislative, administrative
or judicial action or to have vacated, lifted, reversed or overturned any
decree, judgment, injunction or other order (whether temporary, preliminary or
permanent) that is in effect and that restricts, prevents or prohibits the
consummation of the Contemplated Transactions, including by using commercially
reasonable efforts to cooperate and join Novartis in pursuing all available
avenues of administrative and judicial appeal and all available legislative
action. Notwithstanding any other provision hereof to the contrary, Array also
agrees to take any and all actions as are or may be required by any Governmental
Entity as a condition to the granting of any approvals required in order to
permit the consummation of the Contemplated Transactions or as may be required
to avoid, lift, vacate or reverse any legislative, administrative or judicial
action that would otherwise impede the consummation of the Contemplated
Transactions; provided, however, that Array shall have no obligation to take any
action that would reasonably be expected to cause any reduction in any rights or
benefits that Array expects to receive as a result of the consummation of the
Contemplated Transactions; provided, further, however, that Array shall take
such action if (i) the effect of such actions, when taken as a whole, would only
have a de minimis effect on the rights or benefits that Array expects to receive
as a result of the consummation of the Contemplated Transactions, or (ii) [***].
Novartis will use its best efforts to limit any Governmental Entity from taking)
any action that would reasonably be expected to cause any reduction in any
rights or benefits that Array expects to receive as a result of the consummation
of the Contemplated Transactions.
(c)    The Parties shall request that the FTC appoint a monitor to assure the
Parties expeditiously comply with all of their respective obligations and
perform all of their respective responsibilities as required by any applicable
order of the FTC and this Agreement and the Ancillary Agreements.
Section 7.2    Notice of Certain Events. Each Party shall promptly notify the
other of:
(a)    any notice or other communication from any Person alleging that the
consent of such Person is or may be required in connection with the Contemplated
Transactions;

26
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




(b)    any material notice or other material communication from any Governmental
Entity related primarily to the Contemplated Transactions; and
(c)    any event, fact, occurrence or development resulting in a material breach
of any of the representations and warranties in Article 4 above.
Section 7.3    Press Releases; Publicity. On or after November 30, 2014, Array
may issue a press release substantially in the form set forth in Exhibit C
hereto. Except pursuant to the foregoing, neither Array nor Novartis shall issue
a press release or trade announcement or issue or make any other written or oral
public announcement or statement with regard to the Contemplated Transactions
without the other Party’s prior written consent, provided, however, that once a
statement has been made public in accordance herewith, each Party may repeat and
redistribute such a statement without the prior written consent of the other
Party. This restriction shall not apply to announcements or disclosures required
by any Applicable Laws, the rules and regulations of any stock exchange or
listing authority or any Governmental Entity, however, in such event, the
Parties shall, to the extent reasonably practicable, coordinate and work in good
faith to create mutually acceptable announcements. Array acknowledges that
Novartis shall have the right to disclose a brief summary of the Contemplated
Transactions in its official financial reports and in any notices, disclosures,
submissions or filings made in connection with the GSK Transactions, provided
that Novartis shall, to the extent reasonably practicable, coordinate and work
in good faith with Array on such summaries.
Section 7.4    Confidential Information.
(a)    Confidentiality Obligation. Except as expressly provided herein, the
Parties agree that, for a period beginning on the date hereof and ending [***]
after the Effective Date (but with respect to any trade secrets, for such period
of time as long as such information is protected as a trade secret), each Party
shall keep strictly confidential and shall not publish or otherwise disclose and
shall not use for any purpose except for the purposes contemplated by this
Agreement, any Confidential Information of the other Party. Each Party shall use
reasonable measures to protect the Confidential Information of the other Party
from any other use or disclosure, using at a minimum, the same measures used to
protect its own confidential and proprietary information. The confidentiality
and non-use obligations set forth above shall not apply with respect to any
portion of the other Party’s Confidential Information that the receiving Party
can demonstrate with written evidence (i) is or becomes public or available to
the general public otherwise than through the act or default of the receiving
Party in breach of this Agreement; (ii) is obtained by the receiving Party from
a Third Party who is lawfully in possession of such Confidential Information and
is not subject to an obligation of confidentiality or non-use owed to the
disclosing Party or others; (iii) was already known to the receiving Party,
other than under an obligation of confidentiality, at the time of disclosure by
the disclosing Party under this Agreement; or (iv) is independently developed by
the receiving Party without the use of or reliance on any Confidential
Information provided by the disclosing Party hereunder. For the avoidance of
doubt, specific information disclosed as part of Confidential Information shall
not be deemed to be in the public domain or in the prior possession of the
receiving Party merely because it is embraced by more general information in the
public domain or by more general

27
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




information in the prior possession of the receiving Party. For the sake of
clarity, (x) all Confidential Information (as such term is defined in the
Existing License Agreement) disclosed under the Existing License Agreement shall
be deemed to constitute “Confidential Information” under this Agreement; and (y)
the terms and conditions of this Agreement and the Ancillary Agreements shall
constitute the Confidential Information of both Parties.
(b)    Permitted Disclosures. Each Party may disclose Confidential Information
of the other Party as follows: (i) to its Affiliates, subcontractors, Third
Party licensors under an upstream license, and their respective officers,
directors, members, employees, agents and outside advisors (each, a
“Representative”) who reasonably need to know such information for exercising
such Party’s rights or performing such Party’s obligations under this Agreement
and the Ancillary Agreements; (ii) to Regulatory Authorities to facilitate
obtaining and maintaining the Regulatory Approvals for the conduct of clinical
trials; (iii) to antitrust and competition law regulatory agencies and
authorities in connection with the approval process for the Contemplated
Transactions; (iv) to any Third Party in connection with the potential sale or
license of rights related to a compound (i.e., whether an Array Compound or a
Novartis Compound) owned or controlled by such Party and (v) to any Third
Parties if required by Applicable Law, subject to Section 7.4(d). Prior to
disclosing any Confidential Information of the other Party to any Representative
or Third Party, the receiving Party will inform such Person of the proprietary
nature of the Confidential Information and will require such Person to agree to
be bound by obligations of confidentiality and non-use no less restrictive than
the requirements of this Section 7.4. Each Party agrees to be responsible for
any breach of these confidentiality obligations by its Representatives and any
Third Parties to whom it discloses Confidential Information of the other Party.
Either Party may disclose the existence of this Agreement and the terms and
conditions hereof, without the prior written consent of the other Party, as may
be required by Applicable Law (including the disclosure requirements of the
United States Securities and Exchange Commission (“SEC”), NYSE or any other
stock exchange or NASDAQ), in which case the Party seeking to disclose the
information shall give the other Party reasonable advance notice and the right
to review and comment on any such disclosure (including any proposed filing of
this Agreement with the SEC or equivalent governing body outside of the United
States) and shall seek confidential treatment of such Confidential Information
to the extent possible under Applicable Law.
(c)    Use. Confidential Information of the other Party shall not be used by a
receiving Party except to the extent necessary to exercise the receiving Party’s
rights or perform its obligations under this Agreement and the Ancillary
Agreements, without first obtaining the other Party’s prior written consent to
such use.
(d)    Required Disclosures. In the event that either Party is required by
Applicable Law or by judicial or administrative process to disclose any part of
the other Party’s Confidential Information, such Party shall (i) promptly notify
the other Party of each such requirement and identify the documents so required
thereby, with a view to permitting the other Party to seek an appropriate
protective order or other remedy and/or waive compliance by the first Party with
the provisions of this Section 7.4, (ii) consult with the other Party on the
advisability of taking legally available steps to resist or narrow the scope of
such requirement,

28
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




(iii) assist the other Party in seeking a protective order or equivalent and
(iv) comply with any applicable protective order or equivalent. If, in the
absence of such a protective order or such a waiver by the other Party of the
provisions of this Section 7.4, the first Party is nonetheless required by
Applicable Law to disclose any part of the other Party’s Confidential
Information, the first Party may disclose such of the other Party’s Confidential
Information without liability under this Agreement, except that the first Party
shall (x) furnish only that portion of the other Party’s Confidential
Information which is legally required and (y) use its best efforts to obtain an
order or other reliable assurances that confidential treatment will be accorded
to the portion of such Confidential Information so required to be disclosed.
(e)    Array Compounds Information. Notwithstanding anything herein to the
contrary, (i) prior to the Effective Date, all Confidential Information to the
extent related to Binimetinib or any other Array Compound (“Array Compounds
Information”) shall constitute the Confidential Information of both Parties, and
(ii) after the Effective Date, such Array Compounds Information shall constitute
Confidential Information of Array, provided, that to the extent such Array
Compounds Information relates to a Novartis Compound studied in combination with
an Array Compound, then Novartis may use those portions of such information in
connection with the Development, Manufacture and Commercialization of any such
Novartis Compound.
(f)    Firewall. Promptly after the Effective Date, Novartis shall establish
effective firewalls or enter into individual confidentiality agreements with
employees so that [***].
Section 7.5    Pharmacovigilance. Within [***], the Parties shall negotiate in
good faith, and enter into, a pharmacovigilance agreement effective as of the
Effective Date.
Section 7.6    Chinese NSCLC. The clinical trial agreement that will govern the
[***].
Section 7.7    Certain Matters Relating to the FTC Decision and Order and EC
Remedy Decisions.
(a)    The Parties hereby agree and acknowledge that the terms and provisions of
the Proposed FTC Decision and Order and any final commitments adopted by the EC
in the context of EC Remedy Decisions shall govern this Agreement and the terms
and provisions thereof that pertain to this Agreement are hereby deemed
incorporated by reference into this Agreement. Notwithstanding the application
of the foregoing, the Parties hereby agree that to the extent that any terms or
provisions of this Agreement do not conflict with the Proposed FTC Decision and
Order or EC Remedy Decisions, as applicable, but confer greater rights or
benefits to Array, or more greatly obligate Novartis, than the corresponding
terms or provisions of the Proposed FTC Decision and Order or EC Remedy
Decisions, as applicable, then the terms or provisions of this Agreement shall
control the rights and obligations of the Parties.
(b)    To the extent that any term or provision of this Agreement conflicts with
any directly corresponding term or provision of the Final FTC Decision and Order
or the final commitments adopted by the EC in the context of the EC Remedy
Decisions, the Parties hereby

29
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




agree that the terms or provisions of the Final FTC Decision and Order or the
final commitments adopted by the EC in the context of the EC Remedy Decisions
shall control the rights and obligations of the Parties.
(c)    If at any time prior to the Final FTC Decision and Order becoming
effective, the FTC Director of the Bureau of Competition, or the person acting
in that capacity, notifies Novartis and Array that Array is not an acceptable
acquirer of the assets being transferred to Array pursuant to this Agreement,
then each of Novartis and Array shall have the right immediately to rescind this
Agreement and the Ancillary Agreements, and the termination provisions of this
Agreement shall be applicable as if a termination of this Agreement has
occurred, provided, however, that the right to rescind shall not be available to
any party that has failed to fulfill its obligations under Section 7.1 of this
Agreement.
(d)    If at any time prior to or following adoption of the EC Remedies
Decisions, the head of the case team of the European Commission assigned to
review the GSK Transactions notifies Novartis and Array that Array is not an
suitable acquirer of the assets being transferred to Array pursuant to this
Agreement, then each of Novartis and Array shall have the right immediately to
rescind this Agreement and the Ancillary Agreements, and the termination
provisions of this Agreement shall be applicable as if a termination of this
Agreement has occurred; provided, however, that the right to rescind this
Agreement shall not be available to any party that has failed to fulfill its
obligations under Section 7.1 of this Agreement.
(e)    If at any time prior to the Final FTC Decision and Order becoming
effective, the FTC notifies Novartis that this Agreement is not an acceptable
manner of divestiture, Novartis and Array shall reasonably seek to modify this
Agreement as may be necessary to satisfy the FTC.
(f)    If at any time prior to the adoption of the EC Remedy Decisions, the EC
notifies Novartis that this Agreement is not an acceptable manner of
divestiture, Novartis and Array shall reasonably seek to modify this Agreement
as may be necessary to satisfy the EC.
ARTICLE VIII
TERMINATION, AMENDMENT AND WAIVER
Section 8.1    Termination.
(a)    Notwithstanding anything to the contrary herein, this Agreement may be
terminated and the Contemplated Transactions abandoned at any time prior to the
Effective Date:
(i)
by mutual written consent of Novartis and Array; or

(ii)
by either Novartis or Array, if the GSK Transactions are terminated without the
consummation thereof.


30
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




(b)    In the event of termination by Novartis or Array pursuant to Section
8.1(a)(ii), written notice thereof will forthwith be given to the other Party
and the Contemplated Transactions will be terminated, without further action by
any Party. Upon termination, this Agreement shall become null and void and have
no further force and effect and all obligations of the Parties under this
Agreement shall terminate and there shall be no liability of any Party to any
other Party; provided that, (i) nothing herein will relieve or release either
Party from liability arising from any breach by such Party of this Agreement
prior to the date of termination and (ii) Section 6.1, Section 7.3, Section
7.4(a)-(e), Article VIII and Article X shall survive such termination. For the
avoidance of doubt, if the Contemplated Transactions are terminated as provided
herein, the Existing License Agreement shall remain in full force and effect in
accordance with its terms.
Section 8.2    Amendments and Waivers. This Agreement may not be amended except
by an instrument in writing signed on behalf of each of the Parties. By an
instrument in writing, Array or Novartis may waive compliance by the other Party
with any term or provision hereof that such other Party was or is obligated to
comply with or perform.
ARTICLE IX
INDEMNIFICATION
Section 9.1    Indemnification by Array. From and after the Effective Date,
Array shall indemnify and hold Novartis and its Affiliates, and their respective
officers, directors, employees, contractors, agents and assigns, harmless from
and against any Losses incurred by Novartis or any of the foregoing persons
arising or resulting from:
(a)    the negligence or willful misconduct of Array or any of its Affiliates,
contractors or agents;
(b)    the Assumed Liabilities; or
(c)    the breach of any of the representations, warranties, covenants or
agreements made by Array to Novartis under this Agreement or the Ancillary
Agreements.
Array shall only be obliged to so indemnify and hold Novartis harmless to the
extent that such Losses do not arise from Novartis’s or its Affiliates’ breach
of this Agreement, or the negligence or willful misconduct of Novartis or its
Affiliates or relate to Excluded Liabilities.
Section 9.2    Indemnification by Novartis. From and after the Effective Date,
Novartis shall indemnify and hold Array and its Affiliates, and their respective
officers, directors, employees, contractors, agents and assigns, harmless from
and against any Losses incurred by Array or any of the foregoing persons arising
or resulting from:
(a)    the negligence or willful misconduct of Novartis or any of its
Affiliates, contractors or agents;
(b)    the Excluded Liabilities; or

31
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




(c)    the breach of any of the representations, warranties, covenants or
agreements made by Novartis or NIP to Array under this Agreement or the
Ancillary Agreements.
Novartis shall only be obliged to so indemnify and hold Array harmless to the
extent that such Losses do not arise from Array’ or its Affiliates’ breach of
this Agreement, or the negligence or willful misconduct of Array or its
Affiliates or relate to Assumed Liabilities.
Section 9.3    Indemnification Procedure.
(a)    A Party or any of its Affiliates seeking indemnification hereunder
(“Indemnified Party”) shall notify the other Party (“Indemnifying Party”) in
writing reasonably promptly after the assertion against the Indemnified Party of
any claim or allegation, including by a Third Party (“Third Party Claim”) in
respect of which the Indemnified Party intends to base a claim for
indemnification hereunder, but the failure or delay so to notify the
Indemnifying Party shall not relieve the Indemnifying Party of any obligation or
liability that it may have to the Indemnified Party except to the extent that
the Indemnifying Party demonstrates that its ability to defend or resolve such
claim is adversely affected thereby.
(b)    Subject to the provisions of Section 9.3(d) below, the Indemnifying Party
shall have the right, upon written notice given to the Indemnified Party within
thirty (30) days after receipt of the notice from the Indemnified Party of any
Third Party Claim to assume the defense and handling of such Third Party Claim,
at the Indemnifying Party’s sole expense, in which case the provisions of
Section 9.3(c) below shall govern.
(c)    The Indemnifying Party shall select counsel reasonably acceptable to the
Indemnified Party in connection with conducting the defense and handling of such
Third Party Claim, and the Indemnifying Party shall defend or handle the same in
consultation with the Indemnified Party, and shall keep the Indemnified Party
timely apprised of the status of such Third Party Claim. The Indemnifying Party
shall not, without the prior written consent of the Indemnified Party, agree to
a settlement of any Third Party Claim which could lead to liability or create
any financial or other obligation on the part of the Indemnified Party for which
the Indemnified Party is not entitled to indemnification hereunder, or would
involve any admission of wrongdoing on the part of the Indemnified Party. The
Indemnified Party shall cooperate with the Indemnifying Party, at the request
and expense of the Indemnifying Party, and shall be entitled to participate in
the defense and handling of such Third Party Claim with its own counsel and at
its own expense.
(d)    Notwithstanding the provisions of Section 9.3(c), in the event (i) the
Indemnifying Party fails to conduct the defense and handling of any Third Party
Claim in good faith after having assumed such, or (ii) the Indemnifying Party
does not give written notice to the Indemnified Party, within thirty (30) days
after receipt of the notice from the Indemnified Party of any Third Party Claim,
of the Indemnifying Party’s election to assume the defense and handling of such
Third Party Claim, then the Indemnified Party may, at the Indemnifying Party’s
expense, select counsel reasonably acceptable to the Indemnifying Party in
connection with conducting the defense and handling of such Third Party Claim
and defend or handle such Third

32
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




Party Claim in such manner as it may deem appropriate, provided, however, that
the Indemnified Party shall keep the Indemnifying Party timely apprised of the
status of such Third Party Claim and shall not settle such Third Party Claim
without the prior written consent of the Indemnifying Party, which consent shall
not be unreasonably withheld. If the Indemnified Party defends or handles such
Third Party Claim, the Indemnifying Party shall cooperate with the Indemnified
Party, at the Indemnified Party’s request but at no expense to the Indemnified
Party, and shall be entitled to participate in the defense and handling of such
Third Party Claim with its own counsel and at its own expense.
(e)    No Party shall seek or be entitled to indemnification pursuant to this
Article IX for any Losses arising from a breach of a representation, warranty,
covenant or agreement that as of the date hereof such Party had Knowledge was
inaccurate or incapable of being fulfilled at the Effective Date.
Section 9.4    Special, Indirect and Other Losses. EXCEPT TO THE EXTENT (A)
EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT OR ANY ANCILLARY AGREEMENT; OR
(B) ANY SUCH DAMAGES ARE REQUIRED TO BE PAID TO A THIRD PARTY AS PART OF A CLAIM
FOR WHICH A PARTY PROVIDES INDEMNIFICATION UNDER ARTICLE IX, NO PARTY SHALL BE
LIABLE TO ANY OTHER PARTY (X) FOR ANY PUNITIVE OR INCIDENTAL DAMAGES, OR (Y) FOR
ANY CONSEQUENTIAL, INDIRECT, EXEMPLARY OR SPECIAL DAMAGES, LOST PROFITS, LOST
REVENUE OR OPPORTUNITY COSTS (INCLUDING WHERE CALCULATED BY USING OR TAKING INTO
ACCOUNT ANY MULTIPLE OF EARNINGS, CASH FLOW, REVENUE OR OTHER SIMILAR MEASURE);
[***].
Section 9.5    No Exclusion. Neither Party excludes any liability for death or
personal injury caused by its negligence or that of its employees, agents or
sub-contractors.
Section 9.6    License Agreement Limitation of Liability. Notwithstanding
anything set forth in the License Agreement, including Section 5.2 thereof,
Array’s liability to Novartis for losses thereunder, and Novartis’s liability to
Array for losses thereunder, in each case, shall be [***].
ARTICLE X
GENERAL PROVISIONS
Section 10.1    Expenses. Except as otherwise specified herein or in the
Ancillary Agreements, all costs and expenses, including fees and disbursements
of counsel, financial advisors and accountants, incurred in connection with the
drafting, negotiation, execution, review or performance of this Agreement, the
Ancillary Agreements and the Contemplated Transactions will be paid by the Party
incurring such costs and expenses, whether or not the Contemplated Transactions
will have occurred.

33
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




Section 10.2    Further Assurances and Actions. Each of the Parties, upon the
request of the other Party, whether before, on or after the Effective Date and
without further consideration, will do, execute, acknowledge and deliver or
cause to be done, executed, acknowledged or delivered all such further acts,
deeds, documents, assignments, transfers, conveyances, powers of attorney and
assurances as may be reasonably necessary to effect the Contemplated
Transactions. Novartis and Array agree to execute and deliver such other
documents, certificates, agreements and other writings and to take such other
actions as may be reasonably necessary in order to consummate or implement
expeditiously the Contemplated Transactions.
Section 10.3    Notices. In addition to any other specific procedures for
notification required herein, all notices, demands, requests and other
communications made hereunder shall be in writing and shall be given by personal
delivery, by nationally recognized overnight courier (with charges prepaid), and
shall be deemed to have been given or made (a) if personally delivered, on the
day of such delivery; or (b) if sent by overnight courier, three (3) days
following the date deposited with such overnight courier service, in each case,
pending the designation of another address, addressed as follows:
If to Array:
Array BioPharma Inc.
3200 Walnut Street
Boulder, CO 80301
USA
Attention: General Counsel


If to Novartis or NIP:
Novartis Pharma AG
Lichtstrasse 35
CH - 4056 Basel
Switzerland
Attention: General Counsel
Section 10.4    Headings. The headings of the Sections and Articles of this
Agreement are for reference purposes only, are not part of this Agreement, and
shall not in any way affect the meaning or interpretation of this Agreement.
Section 10.5    Severability. If and to the extent that any court of competent
jurisdiction holds any provision (or any part thereof) of this Agreement to be
invalid or unenforceable, such holding shall in no way affect the validity or
enforceability of the remainder of this Agreement, and the invalid or
unenforceable provision shall be fully severed from this Agreement and there
shall automatically be added in lieu thereof a provision as similar in terms and
intent to such severed provision as may be legal, valid and enforceable.

34
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




Section 10.6    Counterparts. This Agreement may be executed in one or more
counterparts, and delivered by electronic or other means, each of which shall be
deemed to be an original but all of which together shall constitute one and the
same instrument.
Section 10.7    Entire Agreement. This Agreement, including the Exhibits, which
are incorporated by reference herein, and the Ancillary Agreements, including
the exhibits attached thereto, represent the entire understanding and agreement
between the Parties with respect to the subject matter hereof, and supersede all
prior and contemporaneous agreements and understandings between the Parties with
respect to such subject matter. All provisions contained in any Exhibit
delivered by or on behalf of the Parties, or in connection with the Contemplated
Transactions, are an integral part of this Agreement. In the event of any
conflict between the terms of this Agreement and the terms of any Exhibit, the
terms of this Agreement shall control and prevail.
Section 10.8    Governing Law. This Agreement (including any claim or
controversy arising out of or relating to this Agreement) shall be governed by
the law of the State of New York without regard to conflict of law principles
that would result in the application of any Applicable Law other than the laws
of the State of New York.
Section 10.9    Dispute Resolution.
(a)    Subject to Section 10.10, in the event of a dispute with regard to the
interpretation, breach or alleged breach of this Agreement or any Ancillary
Agreement, the Parties shall refer such dispute to the Transition Committee for
discussion and resolution.  If the Transition Committee is unable to resolve
such a dispute within thirty (30) days of the dispute being referred to them,
then either Party may require that the Parties forward the matter to the chief
executive officer of Array and the President of the Novartis Oncology Business
Unit, who shall attempt in good faith to resolve such dispute.  If such officers
cannot resolve such dispute within thirty (30) days of the matter being referred
to them, either Party shall be free to initiate the arbitration proceedings
outlined in Section 10.9(b).
(b)    Any unresolved disputes between the Parties shall be resolved by final
and binding arbitration.  Whenever a Party shall decide to institute arbitration
proceedings, it shall give written notice to that effect to the other Party. 
Arbitration shall be held in New York, New York, according to the commercial
rules of the International Chamber of Commerce (“ICC”).  The arbitration shall
be conducted by a panel of three (3) arbitrators. Each Party shall, within
thirty (30) days after the institution of the arbitration proceedings, appoint
an arbitrator, and such arbitrator shall together, within thirty (30) days,
select a third (3rd) arbitrator as the chairman of the arbitration panel. Each
arbitrator shall be conflict-free and have significant experience in the
pharmaceutical research and development business.  If the two (2) initial
arbitrators are unable to select a third (3rd) arbitrator within such thirty
(30) day period, the third (3rd) arbitrator shall be appointed in accordance
with ICC rules.  The arbitrators shall render their opinion within thirty (30)
days of the final arbitration hearing.  No arbitrator (nor the panel of
arbitrators) shall have the power to award punitive damages under this Agreement
and such award is expressly prohibited.  Decisions of the panel of arbitrators
shall be based on the application of New York law, without regarding for its
conflicts of law principals, and, absent manifest error, shall be final

35
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




and binding on the Parties.  Judgment on the award so rendered may be entered in
any court of competent jurisdiction.
(c)    Nothing in this Section 10.9 shall preclude a Party from seeking and
obtaining in a court of competent jurisdiction injunctive or equitable relief to
preserve the status quo or prevent immediate harm to the Party.
(d)    Notwithstanding anything herein to the contrary, the Parties shall not
seek, directly or indirectly, pursuant to this Section 10.9 or any dispute
resolution mechanism contained in an Ancillary Agreement, a decision the result
of which would be inconsistent with the terms of the Final FTC Decision and
Order or the EC Remedy Decisions or the remedial purposes thereof
Section 10.10    Specific Performance. The Parties agree that irreparable damage
would occur in the event any provision hereof were not performed in accordance
with the terms hereof and that the Parties will be entitled to specific
performance of the terms hereof, in addition to any other remedy at law or in
equity without the necessity of demonstrating the inadequacy of monetary damages
and without the posting of a bond.
Section 10.11    Binding Effect; Assignment. This Agreement shall inure to the
benefit of and be binding upon the Parties and their respective successors and
permitted assigns. Each Party agrees that its rights and obligations under this
Agreement may not be transferred or assigned, directly or indirectly, to any
Person without the prior written consent of the other Parties; provided,
however, that each Party may transfer or assign this Agreement (a) to an
Affiliate (for so long as such Person remains an Affiliate) or (b) to any Third
Party that purchases or otherwise receives all or substantially all of the
assets owned or controlled by such Party to which this Agreement relates
(whether by merger, consolidation, stock sale, asset sale or otherwise).
[signature page follows]



36
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
respective representatives thereunto duly authorized, all as of the date first
written above.
 
 
NOVARTIS PHARMA AG
 
 
By:
/s/ Corinne Savill
 
Name: Corinne Savill
 
Title: Head Business Development and
 
Licensing
 
 
 
 
By:
/s/ Sean Reilly
 
Name: Sean Reilly
 
Title: General Counsel
 
 
 
 
ARRAY BIOPHARMA INC.
 
 
 
 
By:
/s/ Ron Squarer
 
Name: Ron Squarer
 
Title: CEO
 
 
 
 
For purposes of Articles II, Section 4.1, Section
5.1(d) and Article X only:
 
 
NOVARTIS INTERNATIONAL
PHARMACEUTICAL LTD.
 
 
 
 
By:
/s/ H.S. Zivi
 
Name: H.S. Zivi
 
Title: Deputy Chairman
 
 
 
 
By:
/s/ Alison Dyer-Fagundo
 
Name: Alison Dyer-Fagundo
 
Title: Alternate Director





    

[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------




EXHIBIT A


LIST OF CLINICAL TRIALS


1.
[***]






[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------








EXHIBIT B


FINAL FTC DECISION AND ORDER


[To be appended when final]











[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

--------------------------------------------------------------------------------








EXHIBIT C


PRESS RELEASE


[To be appended when final]




















